Citation Nr: 1537308	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-24 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for residuals of a left thigh injury with muscle spasms.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to December 1971.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a Board hearing in June 2015; a copy of that transcript is of record.  

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated April 1994 to March 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a low back disability, left knee disability, and residuals of a left thigh injury with muscle spasms that are related to his military service, specifically injuries incurred playing football.   The Veteran has also asserted that he was treated for these issues during service and has had problems since service.  

A November 1970 service treatment records shows that the Veteran was treated for low back pain for the prior two days after playing football.  The examiner diagnosed minimal muscular strain.  A May 1971 service treatment record shows that the Veteran was treated for low back pain after sanding the ceiling in transportation.  A June 1971 service treatment record shows that the Veteran was treated for a left thigh injury with muscle spasm.  A September 1971 service treatment record shows that the Veteran was treated for a left knee injury after being tackled and falling on his left knee while playing football.  The examiner concluded that there was no permanent injury.  An October 1971 service treatment record shows that the Veteran was treated for chronic left leg pain- recurrent injury.  The examiner diagnosed a contusion.  A November 1971 service treatment record shows that the Veteran reported his left knee had been swollen since the previous night.  The Veteran's November 1971 separation report of medical examination found the Veteran's lower extremities and spine and other musculoskeletal to be normal.  

A June 1972 US Navy Reserve Annual report of medical history shows that the Veteran denied recurrent back pain, trick or locked knee cramps in his legs and bone joint or other deformity.  The Veteran did report shortness of breath, pain or pressure in chest, frequent trouble sleeping and nervous trouble of any sort.  A June 1972 US Navy Reserve Annual report of medical examination found the Veteran's lower extremities and spine and other musculoskeletal to be normal

Post-service VA treatment records dated April 1994 to March 2014 reveals August 2011 VA x-rays that show that the Veteran has minimal degenerative joint disease of each knee and degenerative changes of the posterior elements at L5-S1.  An October 2012 VA treatment record shows that the Veteran was treated for bilateral thigh pain.  

The Veteran was provided with a VA medical opinion in October 2011.  The examiner noted that according the Veteran's service treatment records, he presented twice for complaints of acute knee pain with negative x-rays and diagnosed as soft tissue injury treated conservatively no residuals. The examiner noted that in terms of back the Veteran had one visit for back strain after sanding a ceiling which was also treated conservatively with no residuals.  The examiner noted that the Veteran had one visit for thigh muscle spasm that was treated conservatively with no residuals.  The examiner noted that current medical records show that Veteran has very minimal degenerative changes to knees and degenerative changes of L5- S1.  The examiner concluded that the conditions sustained in service were acute episodic in nature and resolved with conservative treatment with no residual or permanent injury.  The examiner explained that the current conditions of degenerative changes commonly occur with aging and are therefore less likely as not related at all to minor acute conditions for which the Veteran was evaluated for during his military service.  

The Board finds that the October 2011 VA opinion is inadequate.  After a detailed review of the Veteran's service treatment records, and as illustrated above, there is no notation of a left knee x-ray during military service.  Additionally, the Veteran was treated for low back complaints and left thigh complaints on two occasions each while in-service, not once as stated by the opinion.  The Board thus finds that the October 2011 VA opinion is based, at least in part, on an inaccurate factual basis.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  The Board also finds that the October 2011 VA opinion did not reconcile the conclusion that the Veteran's left thigh complaints were acute in nature with the fact the Veteran's left thigh was noted as recurrent and chronic while in service.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed conditions.  

Additionally, in a September 2012 statement the Veteran's ex-wife reported that when the Veteran was discharged he complained of low back and leg pain.  She also reported that he was treated by a Dr. S after service and did not initially seek treatment from the VA.  At the June 2015 Board hearing, the Veteran testified that he began receiving treatment at the Philadelphia VA Medical Center in approximately 1980.  The Veteran also reported that he was treated by Dr. S after service.  The Veteran reported that he had attempted to obtain these records but was unsuccessful.  The Board thus finds that on remand all outstanding VA treatment and private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the Philadelphia VA Medical Center dated 1980 to the present.  

2. Obtain any outstanding VA treatment records from the Dorn VA Medical Center and Orangeburg VA Medical Center dated March 2014 to the present.  

3. Provide the Veteran an opportunity to identify any pertinent treatment records for his claimed conditions.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should request the Veteran provide the necessary authorization for Dr. S as identified by the Veteran and his ex-wife.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back disability, left knee disability, and residuals of a left thigh injury with muscle spasm.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

The examiner should diagnose all current 1) low back disabilities; 2) left knee disabilities; 3) and left thigh disabilities.  The examiner must reconcile any diagnoses that conflict with the evidence of record, particularly minimal degenerative joint disease of the left knee and degenerative changes of the posterior elements at L5-S1 as illustrated by VA x-rays.  

The examiner should then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that each of the Veteran's diagnosed 1) low back disabilities; 2) left knee disabilities; 3) and left thigh disabilities are related to his active military service, to include treatment in November 1970, May 1971, June 1971, September 1971, October 1971, and November 1971.  

In so opining, the examiner should specifically discuss the lay evidence of continued symptoms after service and the other medical evidence of record.  

The examiner is requested to provide a thorough rationale for any opinion provided.

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




